394 F.2d 177
M. A. HOLAHAN, Trustee, et al., Appellants,v.J. Harry HENDERSON et al., Appellees.
No. 25514.
United States Court of Appeals Fifth Circuit.
May 8, 1968.

Alfred A. Mansour, Alexandria, La., James O. Manning, Stringer & Manning, James O. Manning, New Orleans, La., Mansour & Lauve, Alfred A. Mansour, Alexandria, La., for appellants, M. A. Holahan, Trustee.
Leonard Fuhrer, of Neblett & Fuhrer, Alexandria, La., for Perry H. Coleman.
Grove Stafford, Sr., Stafford & Pitts, Alexandria, La., for J. Harry Henderson, Jr.
Before BROWN, Chief Judge, DYER, Circuit Judge, and GARZA, District judge.
PER CURIAM:


1
The issues and subsidiary facts in this case are set out in sufficient and sometimes colorful and nautical detail in the opinion of the District Judge.  277 F.Supp. 890.  The matters at issue are essentially questions of fact and the findings made readily pass muster under F.R.Civ.P. 52(a).


2
Affirmed.